DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 and 17-24 are pending in the instant application and are examined on the merits herein. 

Priority
This application is a 371 of PCT/US2018/038236 filed on 06/19/2018, which claims priority to U.S. Provisional application no. 62/521,920 filed on 06/19/2017. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the means for deployment and advancement of the implant and the control elements in the control housing (Claim 17) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing 
The drawings are objected to because in Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "405" and "406" have both been used to designate the first set of hands (Fig. 4B-4C.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 210, 408, and 409.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
The word anastomosis spelled incorrectly as “Anstomosis” (para. 0005, line 8).
The word summary spelled incorrectly as “sumary” (para. 0008).
The second set of hands and conduit referred to by the same number, 212 (para. 0013, lines 20-23).
The crossing device and guide wire referred to by the same number, 201 (para. 0013, lines 12-13).  
Improper grammar in the phrase “any two two” (para. 0020, line 2).
Improper grammar in the phrase “, the, the length” (para. 0023, line 12).
Improper grammar in the phrase “the the piston” (para. 0051, line 7).
The word fluoroscopy spelled incorrectly as “fluorscopy” (para. 0068, line 9).
.
Appropriate correction is required.

Claim Objections
Claims 20 and 24 are objected to because of the following informalities:  
Claim 20 recites improper grammar in the phrase “such that such that the lumen” (line 24-25).
Claim 24 recites improper grammar in the phrase “is deployed such blood flowing” (line 2).  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
35 U.S.C. 112(f) was used in the prosecution of claim 17 of the instant application. Claim 17 further invokes 35 U.S.C. in accordance with the 3-prong analysis. Sufficient structure for claim 17 is 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 17-24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "its distal end and circumferentially around the proximal end of the annular structure" in line 15. There is insufficient antecedent basis for this limitation in the claim. Both the word “its” and “the” are cause for an antecedent basis rejection in this case. “Its” causes confusion to a reader in what structure it is meant to refer to. “The annular structure” has not previously been indicated in the claim as having a proximal or distal end around which other structures may be connected. 
Claim 17 recites the limitation "a sutureless anastomosis device" in line 2. It is unclear whether this is referring to a new or previously recited anastomosis device.
Further, claim 17 recites the limitations “the longitudinal axis of the implant” in line 4, “the opening” in line 20, and “the control housing” in line 24. There is insufficient antecedent basis for these limitations in the claim.
Further, claim 17 recites the limitation “a catheter comprising a proximal end, the proximal end comprising a control assembly and a distal end comprising an implant housing.” The wording of this limitation as claimed reads as a catheter with a proximal end, said proximal end comprising both a control 
Claim 18 recites the limitation "the crossing device" in line 1.  There is insufficient antecedent basis for this limitation in the claim. There is no indication in claim 17, which claim 18 is dependent upon, of what specifically “the crossing device” refers to. 
Claim 19 recites the limitation "the delivery tool" in line 1.  There is insufficient antecedent basis for this limitation in the claim. There is no indication in claim 17, which claim 19 is dependent upon, of what specifically “the delivery tool” refers to.
Claim 20 recites the limitation "a subject" in line 2. It is unclear whether this is referring to a new or previously recited subject in the claim.
Further, claim 20 recites the limitations “the proximal end” in line 14 and “the target site” in line 18. There is insufficient antecedent basis for these limitations in the claim.
Claim 23 recites the limitation "the arteriovenous fistula" in line 2.  There is insufficient antecedent basis for this limitation in the claim. This rejection could be rendered moot by changing the claim dependency to claim 21.
Claims 2-8, 21-22, and 24 are rejected from depending upon a rejected base claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-6, and 8 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by PG Pub. no. US2012/0065652 to Cully (IDS dated 04/08/2021).
Regarding claim 1, Cully discloses an implant for the creation of a fistula between a first and a second blood vessel (Fig. 2A, 200 implant, comprising first 202 conduit body and 220 annular flange and second 211 conduit end, between a vein and an artery), the implant having a longitudinal axis from a distal to a proximal end (Fig. 2A, 200 implant having a longitudinal axis from distal end of 220 annular flange to a proximal end of 202 conduit body), the implant comprising a sutureless anastomosis device comprising a first set of hands and a second set of hands (para. 0055 lines 1-3; Fig. 2A, 200 implant, 221 and 222 first and second set of hands); wherein each hand comprises a body extending at an angle from the longitudinal axis of the implant (Fig. 2A, 2C-2D, 221 and 222 sets of hands); wherein each hand comprises a resilient material such that the hand may be deflected under tension to a compact orientation substantially parallel to the longitudinal axis of the implant (para. 0057-0058 lines 6-14, 1-4); wherein each of the first set of hands and the second set of hands (Fig. 2A, 2C-2D, 221 and 222 sets of hands) is connected to and arranged around an annular structure (Fig. 2A, 2C-2D, 220 annular structure) such that the first set of hands forms a first flange and the second set of hand forms a second flange (Fig. 2A, 2C-2D, 221 and 222 sets of hands as connected to 220 annular structure form flanges), wherein the flanges are separated by a space along the longitudinal axis of the implant (para. 0056 lines 5-6; Fig. 2A, 221 and 222 flanges, 200 implant); wherein the implant further comprises a conduit comprising a tubular structure comprising a lumen (para. 0038 lines 6-12; Fig. 2A, 210 conduit, 200 implant), connected at its distal end circumferentially around the proximal end of the annular structure (para. 0038 lines 2-4; Fig. 2A, 220 
Regarding claim 3, Cully discloses that the hands are substantially perpendicular to the longitudinal axis of the implant (Fig. 2C).
Regarding claim 4, Cully discloses that the hands comprise a material selected from the group consisting of nitinol, stainless steel, and cobalt-chrome (para. 0058 lines 1-11).
Regarding claim 5, Cully discloses that the hands comprise loops of wire (para. 0058 lines 1-4; Fig. 2D).
Regarding claim 6, Cully discloses that the annular structure comprises a radially expandable structure (para. 0056 lines 1-11).
Regarding claim 8, Cully discloses that the covering of the conduit comprises PTFE film (para. 0046 lines 1-4, para. 0053 lines 1-6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Cully as applied to claim 1 above, and further in view of PG Pub. no. US2010/0268316 to Brenneman (PTO-892).
Regarding claim 2, Cully differs from the instantly claimed invention in that Cully fails to disclose that the sutureless anastomosis device comprises 4-12 hands. Cully does disclose embodiments of the sutureless anastomosis device comprising more than 12 hands.
Brenneman teaches alternate embodiments of a sutureless anastomosis device comprising 4-6 hands (Fig. 2-5, 17-18, and 22-26).
Brenneman is considered to be analogous to the instant application in that Brenneman teaches an apparatus for formation of a fistula. One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the anastomosis device of Cully to comprise 4-6 hands as taught by Brenneman, because Brenneman teaches that one may change the structure of the anastomosis device dependent upon the anatomical conditions in which it will be used (see para 0086 lines 17-30).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cully as applied to claim 1 above, and further in view of U.S. Patent no. 9,545,263 to Lenihan (PTO-892).
Regarding claim 7, Cully differs from the instantly claimed invention in that Cully fails to disclose that the conduit is tapered, being widest at its proximal end and narrowest at its distal end where it connects to the annular structure. 
Lenihan teaches a tapered conduit for use in fistula formation (col. 22-23 lines 65-67, 1-3; Fig. 12, 102 proximal end, 104 distal end).
Lenihan is considered to be analogous to the instant application in that Lenihan teaches an apparatus for formation of a fistula. One of ordinary skill in the art before the effective filing date of the .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent no. 8,382,697 to Brenneman (PTO-892) in view of Cully.
Regarding claim 17, Brenneman discloses a system (Fig. 2-5, 10 deployment catheter) for deploying a sutureless anastomosis device (col. 11 lines 15-17; Fig. 6-9, 250 implant) comprising, a sutureless anastomosis device (Fig. 6-9, 250 implant) comprising: first set of hands and a second set of hands (col. 16 lines 33-37; Fig. 11A, 255’ flanges on each side of the device); wherein each hand comprises a body extending at an angle from the longitudinal axis of the implant (Fig. 8, flanges extending at an angle from the longitudinal axis from 250 implant); wherein each hand comprises a resilient material such that the hand may be deflected under tension to a compact orientation substantially parallel to the longitudinal axis of the implant (col. 11-12 lines 65-67, 1-5; Fig. 6, 250 implant under tension); wherein each of the first set of hands and the second set of hands is connected to and arranged around an annular structure such that the first set of hands forms a first flange and the second set of hand forms a second flange (col. 16 lines 33-37; Fig. 11A, 255’ flanges on each side of the device), wherein the flanges are separated by a space along the longitudinal axis of the implant (col. 16 lines 36-37) and a catheter (Fig. 2-5, 10 deployment catheter) comprising a proximal end, the proximal end comprising a control assembly (col. 9 lines 44-47; Fig. 2-5, 22-24 controls) and a distal end comprising an implant housing (Fig. 2-9, 12 or 212 implant housing); wherein the sutureless anastomosis device is contained within the implant housing and is configured such that the hands are in the compact position (col. 11-12 lines 65-67, 1-4; Fig. 6, 250 device, 212 implant housing); 5wherein the implant housing comprises a deployable cutting element (col. 10 lines 9-12; Fig. 3-4, 30 needle (not referenced in figure, is considered as the element passing between the walls of 120 vein and 130 artery) within 12 implant housing, 24 
Brenneman differs from the instantly claimed invention in that Brenneman fails to disclose all the specific limitations of the anastomosis device.
Cully teaches a sutureless anastomosis device comprising: first set of hands and a second set of hands; wherein each hand comprises a body extending at an angle from the longitudinal axis of the implant; wherein each hand comprises a resilient material such that the hand may be deflected under tension to a compact orientation substantially parallel to the longitudinal axis of the implant; wherein each of the first set of hands and the second set of hands is connected to and arranged around an annular structure such that the first set of hands forms a first flange and the second set of hand forms a second flange, wherein the flanges are separated by a space along the longitudinal axis of the implant; wherein the implant further comprises a conduit comprising a tubular structure comprising a lumen, connected at its distal end circumferentially around the proximal end of the annular structure, wherein the conduit comprises a scaffolding material enclosed in or surrounded by a covering of biocompatible material as is explained in the rejection of claim 1 above. 
Cully is considered to be analogous to the instant application in that Cully teaches an apparatus for formation of a fistula. It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to substitute the generic anastomosis device in the catheter system of Brenneman with the specific anastomosis device of Cully to perform the predictable result of forming a fistula. 

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Brenneman ('697) and Cully as applied to claim 17 above, and further in view of PG Pub. no. US2008/0119879 to Brenneman (PTO-892).
The combined teachings of Brenneman (‘697) and Cully are explained in the rejection starting at paragraph 33 above. 
Regarding claims 18 and 19, the combined teachings of Brenneman (‘697) and Cully differ from that of the instantly claimed invention in that they do not teach the implant housing comprising one or more echogenic or radiopaque markings at its distal tip or one or more magnetic elements. 
Brenneman (‘879) teaches a catheter system comprising a visualization element at the catheter’s distal end, the visualization element being either a radiopaque or magnetic marker (para. 0041 lines 10-17; Fig. 1, 70 visualization marker).
Brenneman (‘879) is considered to be analogous to the instant application because Brenneman (‘879) teaches a catheter system for formation of a fistula. One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the catheter of Brenneman (‘697) and Cully to include a visualization element at the distal end as taught by Brenneman (‘879), because Brenneman (‘879) teaches that an operator may utilize a visualization element during the formation of a fistula to verify penetration of the instrument through the vessels of the patient and the rotational orientation of the instrument (see para. 0041 lines 17-24).  

Claims 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Brenneman ('697) in view of Cully.
Regarding claim 20, Brenneman discloses a method of forming a fistula in a subject wherein the fistula comprises a connection between a first and a second blood vessel in a subject (col. 8 lines 39-42; Fig. 1-5, 120 vein, 130 artery), comprising the steps: creating an access at a selected entry site of the subject (col. 8 lines 42-44); introducing a crossing device into the vascular system of the subject via the access (col. 8 lines 45-50), wherein the crossing device comprises an implant housing which houses an 
Brenneman differs from the instantly claimed invention in that Brenneman fails to disclose that the implant further comprises a conduit portion extending from the proximal end of the annular structure 
Cully teaches a conduit portion (Fig. 2A, 210 conduit) extending from the proximal end of the annular structure (Fig. 2A, 220 annular structure comprising dual flanges) and that the conduit portion of the implant is deployed in the first blood vessel (para. 0077; Fig. 2A, conduit deployed in first vessel). 
Cully is considered to be analogous to the instant application because Cully teaches an apparatus for formation of a fistula. One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the anastomosis device of Brenneman to comprise a conduit as taught by Cully, because Cully teaches that utilizing a conduit in an anastomosis device directs blood flow in a manner that makes the blood pressure at the venous end of the fistula sufficient for hemodialysis (see para. 0034 lines 8-10). 
Regarding claim 21, Brenneman further discloses that the fistula is an arteriovenous fistula (col. 5 lines 65-68; Fig. 1, 110 fistula, 120 vein, 130 artery).
Regarding claim 22, Brenneman further discloses that the first blood vessel is the median cubital perforator, either the median cubital vein, cephalic vein, or basilic vein of the arm and the second blood vessel is the brachial artery at its terminus or the proximal radial or proximal ulnar artery (col. 2 lines 49-56). 
Regarding claim 23, Brenneman differs from the instantly claimed invention in that Brenneman fails to disclose that the arteriovenous fistula is created in a subject in need of hemodialysis treatment. 
Cully teaches that the arteriovenous fistula is created in a subject in need of hemodialysis treatment (para. 0030 lines 3-6). 
One of ordinary skill in the art before the effective filing date of the instantly claimed invention would have been motivated to utilize the method of Brenneman and Cully in a subject in need of hemodialysis as taught by Cully, because Cully teaches that arteriovenous fistulas are preferred for use in hemodialysis patients due to their superior patency, low complication rates, lower healthcare costs, and decreased risk of patient mortality (see para. 0005 lines 11-14).

Cully teaches the conduit as is explained in the rejection of claim 20 above. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application when combining the systems of Brenneman and Cully to deploy the conduit in a manner that causes the blood flow to bypass the deep venous system and flow into the superficial venous system to maintain a blood pressure in the superficial venous outlet of the system that is sufficient for use in hemodialysis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linnae E Raymond whose telephone number is (571)272-6894. The examiner can normally be reached M-F 7:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (570)270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/Linnae E. Raymond/Examiner, Art Unit 3781                   

/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781